J-S69024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARLENEA ANN URAVAGE                       :
                                               :
                       Appellant               :   No. 300 MDA 2018

           Appeal from the Judgment of Sentence November 21, 2017
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0002269-2017


BEFORE: BENDER, P.J.E., LAZARUS, J., and MURRAY, J.

MEMORANDUM BY LAZARUS, J.:                          FILED NOVEMBER 30, 2018

        Marlena Ann Uravage appeals from the judgment of sentence, entered

in the Court of Common Pleas of Luzerne County, following her open1 guilty

plea to the charge of simple assault.2 In this appeal, Uravage claims that the

trial court abused its discretion by sentencing her within the aggravated range

of the Sentencing Guidelines, without considering mitigating factors. Counsel

has filed an Anders3 brief, and accompanying petition, seeking leave to
____________________________________________


1 Although the assistant district attorney classified Uravage’s plea as
negotiated, we note that he also stated, “[t]he parties have not made any
agreement as to sentencing.” See N.T. Plea Hearing, 10/11/17, at 1. Thus,
the plea is categorized as open, not negotiated. See Commonwealth v.
Porreca, 567 A.2d 1044, 1047 (Pa. Super. 1989), rev'd on other grounds,
595 A.2d 23 (Pa. 1991).

2   18 Pa.C.S. § 2701(a)(1).

3   Anders v. California, 386 U.S. 738 (1967).
J-S69024-18



withdraw. Following a thorough independent review of the certified record,

Uravage’s brief,4 and the relevant law, we grant counsel’s motion to withdraw

and affirm the judgment of sentence.

       The charges underlying Uravage’s sentence stemmed from a May 28,

2017 incident in which she randomly and without provocation forcefully

shoved a minor, causing the minor to suffer a muscle sprain in her neck. After

accepting Uravage’s plea5 for simple assault,6 the trial court ordered a

presentence investigation report (“PSI”). N.T. Plea Hearing, 10/27/17, at 7.

At sentencing, Uravage argued her prior record score of zero and offense

gravity score of three warranted a sentence within the standard range of the

Sentencing Guidelines—restorative sanctions to one month of incarceration.

N.T. Sentencing Hearing, 11/21/17, at 2; Pennsylvania Sentencing Guidelines

(7th Ed., Amend. 3). Citing the information contained in the PSI, the nature

of the assault, and Uravage’s lack of remorse as aggravating circumstances,

the court imposed a sentence within the aggravated range of the guidelines.

N.T. Sentencing Hearing, 11/21/17, at 8; Pennsylvania Sentencing Guidelines

____________________________________________


4The Commonwealth did not file an appellee’s brief and agrees with counsel’s
assessment that any appeal is entirely frivolous and without merit.

5When Uravage entered her plea, she was aware that simple assault carried
a maximum sentence of two years’ incarceration and a maximum fine of
$5,000. N.T. Plea Hearing, 10/27/17, at 1.

6In exchange for her plea, the Commonwealth agreed to withdraw disorderly
conduct charges, 18 Pa.C.S. § 5503(a)(4), filed against Uravage.



                                           -2-
J-S69024-18



(7th Ed., Amend. 3). The trial court imposed a four-to-twenty-month sentence

of incarceration, with fifty-three days’ credit for time served, and mandated

anger management and drug and alcohol evaluations.                    N.T. Sentencing

Hearing, 11/21/17, at 9.7 Uravage was also ordered to avoid contact with the

victim or the victim’s family. Id.

       Uravage filed a motion to modify sentence on November 29, 2017,

claiming that the sentencing judge did not take the following mitigating

circumstances into consideration: 1) her prior record score of zero; 2) that

she has two children; and 3) that she is a lifelong resident of Luzerne County.

The court denied the motion on January 9, 2018. This timely appeal followed.

       As counsel has filed an Anders brief, this Court may not review the

underlying    merits    without     first   ruling   on   the   request   to   withdraw.

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en

banc) (citing Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super.

2005)).

       First, counsel must petition the court for leave to withdraw and
       state that after making a conscientious examination of the record,
       he has determined that the appeal is frivolous; second, he must
       file a brief referring to any issues in the record of arguable merit;
       and third, he must furnish a copy of the brief to the defendant and
       advise him of his right to retain new counsel or to himself raise
       any additional points he deems worthy of the Superior Court's
       attention.


____________________________________________


7The court also denied defense counsel’s request for work-release eligibility.
N.T. Sentencing Hearing, 11/21/17, at 10.


                                            -3-
J-S69024-18



Commonwealth v. Santiago, 987 A.2d 349, 351 (Pa. 2009).               Once the

above-stated requirements have been satisfied, this Court must also conduct

its own review of the proceedings and render an independent judgment as to

whether the appeal is, in fact, wholly frivolous. Commonwealth v. Wright,

846 A.2d 730, 736 (Pa. Super. 2004).

        We conclude that counsel has satisfied the procedural requirements for

withdrawal under the mandates of Anders/Santiago.            Counsel stated he

made a conscientious review of the record, has determined there are no non-

frivolous issues to be litigated, and has explained why the issue Uravage raised

is meritless. Counsel has notified Uravage of his determination, as well as of

his intent to file an Anders brief, and of her right to obtain private counsel

and to file a responsive brief.8 Thus, we will now conduct our own review of

the proceedings to determine, independently, whether the appeal is, in fact,

wholly frivolous. Wright, supra.

        Uravage raises the following issue for our consideration:     “Whether

imposing a 4 month to 20 month sentence in a county facility is harsh and

excessive where the sentence imposed was at the highest end of the

aggravated range of the sentencing guidelines.” Appellant’s Brief at 2.

        The right to appellate review of the discretionary aspects of a sentence

is not absolute, and must be considered a petition for permission to appeal.

See Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super.
____________________________________________


8   Uravage did not file a response to counsel’s Anders petition.


                                           -4-
J-S69024-18



2014). An appellant must satisfy the following four-part test to invoke this

Court’s jurisdiction when challenging the discretionary aspects of a sentence:

         (1) the appellant preserved the issue either by raising it at the
         time of sentencing or in a post[-]sentence motion; (2) the
         appellant filed a timely notice of appeal; (3) the appellant set forth
         a concise statement of reasons relied upon for the allowance of
         his appeal pursuant to Pa.R.A.P. 2119(f); and (4) the appellant
         raises a substantial question for our review.

Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013) (citation

omitted).

         Uravage raised her claim in a timely petition to reconsider sentence and

also filed a timely notice of appeal. She has also included a separate Pa.R.A.P

2119(f) statement in her brief.         Lastly, this Court must assess whether

Uravage raised a substantial question to invoke our review, and we conclude

she has.        Commonwealth v. Felmlee, 828 A.2d 1105, 1107 (Pa. Super.

2003) (“imposing an aggravated range sentence without consideration of

mitigating circumstances raises a substantial question”) (citation omitted).

         A defendant’s sentence will not be disturbed on appeal “absent a

manifest abuse of discretion.” Commonwealth v. Reyes, 853 A.2d 1052,

1055 (Pa. Super. 2004).         The sentencing judge will not be found to have

abused his or her discretion unless, “the record discloses that the judgment

exercised was manifestly unreasonable, or the result of partiality, bias, or ill-

will.”    Id.     Moreover, “[t]he sentencing court’s discretion should not be

disturbed” if the decision-making process is “fully informed by [a] pre-



                                         -5-
J-S69024-18


sentence report.” Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988).

While the sentencing court must state its reasons for the sentence on the

record, that requirement can be satisfied by indicating, on the record, that “he

or she has been informed by the pre-sentencing report[,] thus properly

considering and weighing all relevant factors.” Commonwealth v. Boyer,

856 A.2d 149, 154 (Pa. Super. 2004). Moreover, we must “presume . . . the

weighing process took place in a meaningful fashion” when “it can be

demonstrated that the judge had any degree of awareness of the sentencing

considerations.” Devers, supra at 102.

       After a review of the record and, in particular, the sentencing transcript,

we conclude that Uravage’s claim is devoid of merit and that the sentencing

judge acted well within his discretion. First, the court justified its aggravated-

range sentence by noting the following on the record:           1) “this was an

unprovoked attack upon a young victim[;]” 2) Uravage displayed “zero

remorse for her actions[;]”9 and 3) Uravage “presented a danger to the

community[.]”       N.T. Sentencing Hearing, 11/21/17, at 8–9.        Second, in

crafting Uravage’s sentence, the judge explicitly stated that he considered

mitigating factors, including a character reference letter submitted by a former



____________________________________________


9Uravage attempted to apologize to the victim in court, but after the victim’s
mother testified to Uravage’s behavior following the assault, the judge
expressed disappointment in Uravage’s continued confrontational posture.
N.T. Sentencing Hearing, 11/21/17, at 6–9.


                                           -6-
J-S69024-18


coworker, and the statements Uravage made on her own behalf. Id. at 2–3.

Third, because the sentencing judge stated on the record that he relied on a

PSI when fashioning Uravage’s sentence, we presume that he considered

relevant factors, including mitigating circumstances, and weighed those in a

meaningful fashion. Boyer, supra at 154.    Finally, Uravage’s claim that the

court failed to consider her PRS of zero is moot where the Sentencing

Guidelines fully take into account the presence or absence of prior criminal

convictions.   Commonwealth v. Duffy, 491 A.2d 230 (Pa. Super. 1985).

Accordingly, we find that the trial court’s sentence was not an abuse of

discretion and affirm Uravage’s judgment of sentence.

      Judgment of sentence affirmed. Motion to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2018




                                   -7-